 1

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE

 9   OPERATING ENGINEERS’ HEALTH
     AND WELFARE TRUST FUND FOR
10   NORTHERN CALIFORNIA, et al.,
                                                  NO. MC19-0039RSL
11                        Plaintiffs,
           v.
12                                                ORDER DIRECTING ENTRY OF
     R.B. PAMPLIN CORPORATION,                    JUDGMENT ON GARNISHEE
13                                                ANSWER
                          Defendant,
14
     WASHINGTON TRUST BANK,
15
                          Garnishee.
16

17
                                        JUDGMENT SUMMARY
18
     Judgment Creditor:                     Operating Engineers’ Health and Welfare Trust
19                                          Fund for Northern California, et al.
     Judgment Debtor:                       R.B. Pamplin Corporation
20   Garnishee Defendant:                   Washington Trust Bank
     Garnishment Judgment Amount:           $5,503.35
21   Fees and Costs Judgment Amount:        $ 137.00
     Attorney for Judgment Creditor:        Noelle E. Dwarzski
22                                          McKenzie Rothwell Barlow & Coughran, P.S.




     ORDER DIRECTING ENTRY OF
     JUDGMENT - Page 1
 1          IT APPEARING that Judgment Creditor has a judgment unsatisfied against Judgment

 2   Debtor D.J. Mechanical, Inc., in the nonexempt amount of $291,541.42; that Judgment

 3   Creditor has incurred $137.00 in costs and attorney fees in this garnishment action; that

 4   Garnishee holds funds of the Judgment Debtor in the sum of $5,503.35; that more than twenty

 5   (20) days have elapsed since service of the Writ of Garnishment and Garnishee’s answer

 6   thereto; and that the Writ of Garnishment and Application for Writ of Garnishment including

 7   a copy of the underlying judgment were served upon the Judgment Debtor by certified mail;

 8   now, therefore, it is hereby ORDERED, ADJUDGED, AND DECREED that:

 9          1. The Clerk of Court shall enter judgment in favor of Plaintiff/ Judgment Creditor

10               and against Garnishee in the amount of $5,503.35, such funds to be first applied in

11               satisfaction of the costs and fees taxable herein.

12          2. Garnishee shall pay its judgment amount to the Registry of the Court, and, upon

13               such payment, the Clerk of the Court shall enter full satisfaction of judgment

14               against the Garnishee and shall draw a check on the funds on deposit in the

15               principal amount of $5,503.35, plus all accrued interest, minus any statutory user

16               fees, payable to Judgment Creditor, c/o McKenzie Rothwell Barlow & Coughran,

17               P.S., 1325 Fourth Ave., Suite 910, Seattle, WA 98101, and mail or deliver the

18               check to McKenzie Rothwell Barlow & Coughran, P.S., ATTN: Noelle E.

19               Dwarzski.

20

21          //

22




     ORDER DIRECTING ENTRY OF
     JUDGMENT - Page 2
 1        3. Judgment Creditor shall have judgment against the Judgment Debtor for attorneys’

 2           fees and costs in this garnishment action in the sum of $137.00; said sum shall be

 3           added to Judgment Creditor’s prior judgment against Judgment Debtor.

 4        4. Upon receipt of the above-mentioned payment, Judgment Creditor’s attorney shall

 5           cause an appropriate satisfaction of judgment to be filed as to the principal

 6           Defendant/Judgment Debtor.

 7

 8        Dated this 30th day of April, 2019.

 9
                                          A
                                          Robert S. Lasnik
10
                                          Unites States District Judge
11

12

13

14

15

16

17

18

19

20

21

22




     ORDER DIRECTING ENTRY OF
     JUDGMENT - Page 3
